Citation Nr: 1433211	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned in April 2012.  A transcript of the hearing is associated with the claims file.  The appeal was subsequently remanded for additional development.  See August 2012 and May 2013 Board remands.  In October 2013, the Board again remanded the matter for further development, to include a VA examination and opinion.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The objective medical evidence is in equipoise as to whether the Veteran's obstructive sleep apnea is aggravated by his service-connected Bell's palsy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent and credible evidence of a current disability; (2) a service-connected disability; and (3) competent and credible evidence of a relationship between the service-connected disease or injury and the current disability.  See Wallin v. West, 1 Vet. App. 509, 512 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his service-connected Bell's palsy interferes with his use of a continuous positive airway pressure (CPAP) machine, thereby aggravating his sleep apnea.

Private medical records reflect that the Veteran was diagnosed with obstructive sleep apnea in July 1999 and has used a CPAP machine since that time.  In as early as April 2006, the Veteran began to complain that his Bell's palsy was causing oral air leaks from his mask and limiting his CPAP use.  The record contains a number of private medical treatment notes and physician letters reflecting the Veteran's complaints.  For instance, an April 2006 letter from a treating physician, Dr. D. D., stated that the Veteran had "report[ed] recent complaints of periorbital twitching and oral air leaks limiting his CPAP use.  These problems are related to his remote left Bell's Palsy."  A January 2008 treatment record from Dr. C. S., reported that the Veteran's sleep apnea required increased pressure due to "subtle weakness on left side . . . [which was] interfering with managing CPAP machine."  The problem continued to be noted in pulmonary treatment records throughout 2008.  A January 2008 record from Dr. M. G., reported:

[The Veteran] has been compliant with CPAP but lately because of worsening Bell's palsy he has had his [m]outh open and [has] not been able to use the nasal CPAP.  He has tried a full face mask but was intolerant of it.  He did go for a refit but still has problems with the mask.

At a follow-up appointment in June 2008, Dr. M. G. noted that the Veteran "does complain of the full face mask, as he has problems keeping it on as he has Bell's palsy and wants to try a new mask."  And at a November 2008 visit, the physician noted the Veteran's continuing "problems tolerating the CPAP, as different masks have not worked."

In October 2011, the Veteran was afforded a VA examination.  At that time he clarified that he was not claiming that his sleep apnea was caused by his Bell's palsy, but rather that it was aggravated by the Bell's palsy.  The examiner opined that it was at least as likely as not that the Veteran's Bell's palsy symptoms (bilateral facial weakness) reduced the effectiveness of his sleep apnea treatment, as the Veteran's facial weakness did not allow for full closure of the mouth.

In April 2012, the Veteran testified that the problems he experienced with his CPAP mask had increased with the worsening of his Bell's palsy symptoms.  He stated that as time went on, his "mouth was popping open and air was just going in my nose and out my mouth."  His current treatment, which involved a full-face mask and chin strap, had also proven less-than-effective.  "I've been to the doctors many a times and I have so many masks at home I don't even know.  See hearing transcript at 8.  

In August 2012, the Veteran submitted a letter from Dr. M. G., wherein the physician opined that although the Veteran's Bell's palsy is not "a causative factor for his sleep apnea, . . . it definitely is affecting his treatment[,] as it leads to air leak[age] and poor mask fitting."

In August 2012, the Board remanded for an addendum opinion to address the baseline and current level of severity of the Veteran's sleep apnea.  In an October 2012 addendum opinion, the examiner stated that "it is unlikely that the Veteran's Bell's palsy is related in any fashion to any underlying obstructive sleep apnea, causally or worsening it.  The seventh nerve causing Bell's palsy affects facial musculature.  It does not affect those anatomic structures which would result in obstructive sleep apnea."

In May 2013, the Board remanded for a second addendum opinion, finding the August 2012 addendum opinion was not responsive to its previous remand directives.  In addendum opinions dated in June and July 2013, the examiner opined that it was "unlikely that Bell's palsy [was] contributing or worsening . . . the Veteran's sleep apnea."  The examiner assessed the Veteran's sleep apnea as "moderate at its baseline and moderate currently."  This equated to "requiring the use of a breathing assistance device such as continuous airway pressure machine."  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

In October 2013, the Board remanded for additional development, to include another VA examination and opinion, as the June and July 2013 addendum opinions were also found inadequate.  In February 2014 the Veteran underwent a VA examination.  After examining the Veteran, the examiner opined that it was "less likely than not that the Veteran's [sleep apnea] was aggravated by his service connected Bell's palsy, to include as due to interference with the use of a CPAP machine."  The examiner explained that "[i]n multiple notes describing fitting of his CPAP apparatus, there is no mention of leakage or exacerbation of sleep apnea because of the Veteran's . . . Bell's palsy."  The baseline and current severity of the Veteran's sleep apnea were again assessed as moderate.

As stated, entitlement to service connection on a secondary basis requires competent and credible evidence of a current disability, a service-connected disability, and medical evidence of a relationship between the two.  

In this case, the first two requirements have been met, as the Veteran has both a current disability (obstructive sleep apnea) and a service-connected disability (Bell's palsy).  With regard to the third requirement, the Board finds that the medical evidence on this point is in equipoise, as the record contains opposing medical opinions, none of which the Board finds to be more probative than another.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).

As discussed above, two of the Veteran's private physicians offered opinions finding the Veteran's Bell's palsy interfered with the treatment of his sleep apnea due to air leakage and poor mask fitting.  See April 2006 opinion (Dr. D. D.) and August 2012 opinion (Dr. M. G.).  Neither physician provided an explicit rationale nor addressed baseline or current severity.  The opinions, however, were based on the physicians' contemporaneous and continuing treatment of the Veteran, and it is clear from the evidence that the Veteran's CPAP was an effective treatment for many years, until his Bell's palsy worsened at some point in 2006, thus implicitly providing a baseline and current severity.

With regard to the VA opinions, the first opinion, obtained in October 2011, was favorable to the Veteran's claim, finding that it was at least as likely as not that the Veteran's Bell's palsy symptoms reduced the effectiveness of his sleep apnea treatment.  The opinion fell short, however, because it did not address the baseline and current level of severity.  Three subsequent VA opinions, obtained in October 2012 and June and July 2013, also were found inadequate.  The final VA opinion, obtained in February 2014, stated that it was "less likely than not that the Veteran's [sleep apnea] was aggravated by his service connected Bell's palsy, to include as due to interference with the use of a CPAP machine."  The examiner explained that "[i]n multiple notes describing fitting of his CPAP apparatus, there [was] no mention of leakage or exacerbation of sleep apnea because of the Veteran's . . . Bell's palsy."  The Board finds this opinion is not in accordance with the evidence of record.  Contrary to the examiner's statement, the record in fact contains many notes describing the Veteran's problems with his CPAP mask in relation to his Bell's palsy, all of which are competent, credible, and probative medical evidence.  Moreover, as noted above, the evidence is clear that the Veteran's CPAP was an effective treatment until his Bell's palsy symptoms, which worsened over time, prevented him from closing his mouth to maintain a strong seal with the mask.  As to the question of baseline and current severity, the examiner opined that the two measures were the same, since the Veteran had used a CPAP machine since July 1999.  This opinion, though, ignores the simple fact that the Veteran's sleep apnea is worse because his treatment is less effective, and his private physicians attested to that fact.  Thus, in light of these shortcomings, the February 2014 VA opinion has little probative value and is afforded the weight it deserves.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea, as secondary to Bell's palsy, is warranted, and the Veteran's claim is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea, as secondary to Bell's palsy, is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


